SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Plaintiff-Appellant Alvin Peterson, pro se, appeals from the January 22, 2001 judgment of the United States District Court for the Northern District of New York (Frederick J. Scullin, Jr., Judge) granting summary judgment to Defendant Appellee T. Seamen and dismissing Mr. Peterson’s claim that he was denied adequate medical attention and treatment, in violation of the Eighth Amendment and 42 U.S.C. § 1988. Mr. Peterson also stated claims against several other defendants, but the District Court dismissed the complaint as against those defendants except Mr. Seamen, and before us, Mr. Peterson challenges only the dismissal against Mr. Seamen.
On appeal, Mr. Peterson argues that Mr. Seamen, á nurse at the Bare Hill Correctional Facility, acted with deliberate indifference in attending to him after he sustained an injury to his leg and ankle. Specifically, Mr. Peterson alleged that Mr. Seamen pulled, rather than cut, his sock off to examine him, causing him great pain, and later refused his request to be sent to an outside hospital immediately, instead wrapping his leg in a bandage, dispensing ice packs, Motrin, and a pair of crutches, and scheduling him for x-rays the following morning. The x-rays and a subsequent hospital examination revealed a broken leg, dislocated ankle, and an infection. Mr. Peterson ultimately required surgery.
We review summary judgment orders de novo, focusing on whether the district court properly concluded that the moving party was entitled to judgment as a matter of law. See Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir.1999). To do this, we resolve all ambiguities and factual inferences in favor of the nonmoving party, bearing in mind that the non-movant cannot prevail simply by offering conclusory allegations. See Kulak v. City of New York, 88 F.3d 63, 71 (2d Cir.1996). Rather, to defeat a summary judgment motion, the non-moving party must come forward with specific facts that create a genuine issue for trial. See, e.g., West-Fair Elec. *68Contractors v. Aetna Cas. & Sur. Co., 78 F.3d 61, 63 (2d Cir.1996) (per curiam).
Reviewing the District Court’s decision de novo, we agree that there are no genuine issues of material fact and that summary judgment was properly granted for Mr. Seamen. Accordingly, for the reasons stated in the District Court’s thoughtful and thorough opinion, see Peterson v. Seamen, No. 97 Civ. 1508 (N.D.N.Y. January 22, 2001), the judgment of the District Court is hereby AFFIRMED.